Citation Nr: 0724895	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-32 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $10,000, to 
include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1968 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in, 
December 1999, which, out of an overpayment in the calculated 
amount of $18,636, granted a partial recovery of $8,636 of 
the debt, and denied waiver of recovery of the remaining 
$10,000.  In June 2007, the appellant appeared at a 
videoconference hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The overpayment at issue in this case was created in July 
1999, when the RO retroactively terminated payment of 
compensation, effective January 1990, because the veteran was 
concurrently in receipt of military retirement pay.  See 
38 C.F.R. § 3.750 (2006).  

The veteran contends that he should not owe the debt because 
it was created due to sole administrative error.  If a debt 
was the result solely of administrative error, the effective 
date of the reduction of benefits would be the date of the 
last payment based on this error; consequently, there would 
be no overpayment charged to the veteran for the portion of 
the overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); see Jordan 
v. Brown, 10 Vet.App. 171 (1997).  Under these circumstances, 
the overpayment would not be properly created.  

In addition, he claims that there are periods for which he 
was charged with an overpayment, after his waiver of 
retirement pay went into effect, i.e., after the amount of 
his monthly VA compensation was being deducted from his 
retirement pay, so that he could receive VA compensation 
instead.  See 38 C.F.R. § 3.750(c) (2006).  There is evidence 
of some possible overlap.  According to an October 2004 
audit, the total overpayment charged to the veteran was 
$18,820, although the DMC letter referred to a debt of 
$17,168, and the COWC decision considered an overpayment in 
the amount of $18,636.  The amount of $18,820, is based on 
payments made to the veteran from February 1, 1990, through 
June 30, 1999.  In its decision, the COWC waived $8,636, 
leaving $10,000 for consideration, but if the total debt is 
$18,820, the remaining debt after waiver is $10,184.  
 
However, according to an August 1999 fax from the Defense 
Finance and Accounting Service (DFAS), the veteran's waiver 
of retirement pay in the amount of his compensation benefit 
was effective beginning the period from August 1-31, 1998, 
posted on August 21, 1998, and applicable to a retirement 
check dated September 1, 1998.  The effective date of an 
increase in VA compensation payments due to waiver of 
retirement pay is the day following the date of 
discontinuance or reduction of retirement pay.  38 C.F.R. § 
3.401(e)(2) (2006).  

As part of his dispute of the overpayment, the veteran 
requested an audit of his account.  Although an audit was 
prepared in October 2004, the file does not indicate that the 
veteran was provided a copy.  

All of these matters relate to the validity of the debt, 
which is implicit in the issue of waiver of recovery of the 
overpayment.  See Schaper v. Derwinski, 1 Vet.App. 430 
(1991).  While the validity issue must be resolved prior to a 
decision on the waiver issue, this is a sequential process to 
be followed at a particular adjudicative level, and does not 
mean that the veteran must exhaust all appellate remedies on 
the validity issue prior to a decision on the waiver issue.  
In this regard, the pertinent regulation (cited by the Court 
in Schaper) specifically states that the issues may be 
pursued separately or simultaneously under 38 C.F.R. § 
1.911(c).  Moreover, the Court in Schaper contemplated an 
ultimate Board decision which would address both issues, 
which would be impossible if the waiver issue could not be 
decided until the validity issue had been resolved at all 
levels.  The Court retained jurisdiction of both issues, 
noting that the ultimate issue for which the veteran sought 
judicial review was his indebtedness to VA.  Schaper, at 437.  

Likewise, in this case, the veteran's concern is clearly with 
the money he owes VA, and a timely resolution of the matter, 
not internal VA procedures.  In view of these factors, the 
Board finds that the perfected appeal as to the waiver issue 
includes the implicit matter of the validity of the debt, 
and, therefore, that matter is properly before the Board as 
well.  In this regard, both the notice of disagreement and 
the substantive appeal addressed both aspects of the claim.  

With respect to waiver of recovery of any remaining 
overpayment, it has already been determined that there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.  In 
such circumstances, recovery of an overpayment shall be 
waived where recovery of the overpayment would be against 
equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  
In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) weighing the fault of the debtor against any 
fault attributable to VA; (3) financial hardship, i.e., 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) unjust enrichment, i.e., whether failure to make 
restitution would result in unfair gain to the debtor, and 
(6) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  38 
C.F.R. § 1.965(a).  Moreover, all listed elements of equity 
and good conscience must be considered in a waiver decision.  
See Ridings v. Brown, 6 Vet.App. 544 (1994). 

In this case, it does not appear that any of the factors 
except fault has been considered.  When he filed his original 
waiver request, the veteran contended that it would cause 
financial hardship to require he repay the debt.  However, 
there is no financial status report of record.  He should be 
provided an opportunity to submit a financial status report.  
In addition, since it appears that some but not all of the 
overpayment has already been recovered, he should be invited 
to provide a detailed explanation of how this caused 
financial hardship, if he desires.  

Accordingly, the case is REMANDED for the following action:

1.  Review whether all or part of the 
overpayment was properly created in light 
of the veteran's contentions of (a) sole 
administrative error, and (b) erroneous 
computation of the overpayment, in view of 
the evidence received from DFAS in August 
1999 indicating that the veteran's 
retirement pay was reduced by the amount 
of compensation due beginning in August or 
September 1998, while an October 2004 
audit indicates that the overpayment was 
created based on payments extending 
through June 1999.  

2.  After making needed corrections, if 
any, to the calculation of the 
overpayment, prepare an audit, which 
clearly shows the calculation of the 
overpayment, in particular the basis for 
the effective date assigned for the 
increase in payments due to the veteran's 
waiver of retirement pay.  The audit and 
an explanatory letter should be sent to 
the veteran, and a copy included in the 
claims file.  

3.  Ask the veteran to complete and return 
a Financial Status Report, and tell him he 
may also provide supplemental information 
describing how recovery of the overpayment 
has caused financial hardship.  He may 
also comment on any of the other factors 
of equity and good conscience, cited 
above.  

4.  Thereafter, review the veteran's 
request for waiver of recovery of the 
overpayment in the amount of $10,000, to 
include whether the debt was properly 
created.  If the decision as to the 
validity of the debt, and/or the waiver, 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
addresses both the validity of the debt, 
and waiver of recovery of the debt.  They 
should be afforded an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



